Title: General Orders, 27 January 1778
From: Washington, George
To: 



Head-Quarters Valley-Forge Tuesday Jany 27th 1778.
KensingtonKingston Kimbolton.


Any Articles to be sent in to our prisoners in Philadelphia must be left with the Commissary of prisoners friday evening next—Paper to be issued by the Quarter-Master General in the following proportions 2 quire to each Brigadier or officer commanding a brigade—1 to each Brigade Major and six to each Regiment.
Ammunition to be drawn immediately to complete the troops to forty rounds pr man which is to be deposited in the hands of the Brigade Quarter Masters to be ready when called for.
